IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


FMRR DEVELOPMENT                        : No. 989 MAL 2015
                                        :
                                        :
           v.                           : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
BIRDSBORO MUNICIPAL AUTHORITY           :
                                        :
FRANCIS X. MCLAUGHLIN                   :
                                        :
           v.                           :
                                        :
                                        :
BIRDSBORO WATER AUTHORITY               :
                                        :
                                        :
PETITION OF: BIRDSBORO MUNICIPAL        :
AUTHORITY AND BIRDSBORO WATER           :
AUTHORITY                               :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.